Citation Nr: 9919525	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service military service from June 
1954 through June 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans' affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed 
bilateral hearing loss and his period of active service or 
any acoustic trauma he was exposed to during active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  While serving on 
active duty, the veteran worked as a medical lab technician.  
He testified at hearing that while working in this position 
he was exposed to daily noise produced from a metal kettle 
centrifuge.  He also testified that he was exposed to 
repetitive acoustic trauma from jet engine aircraft noise 
from fighter jet squadron bases.  

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, for a veteran who 
serves ninety days or more, service connection may also be 
established for certain disorders, such as an organic disease 
of the nervous system, if the disorder is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, the threshold question that must 
be answered in this case is whether the veteran has presented 
a well-grounded claim for service connection. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1998).  

However, in Hensley v. Brown, 5 Vet.App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

In the present case, the veteran testified that he suffered 
acoustic trauma in-service when he was exposed to jet engine 
aircraft noise and when he was exposed to noise from a metal 
kettle centrifuge while he worked as a medical laboratory 
technician.  He further testified that his hearing loss was 
initially noticed during an October 1957 audio examination 
that revealed high frequency hearing loss, left greater than 
right.  The veteran also testified that after his separation 
from service he obtained employment as a lab technician and 
he continued to be exposed to noise from a metal kettle 
centrifuge as part of his daily routine.  

Service medical records show that the veteran's hearing 
reading was described as 15/15 for whispered voice upon 
enlistment in June 1954.  In December 1956, the veteran was 
treated for a respiratory infection.  At that time, it was 
noted that the veteran had fluid in his right middle ear and 
that he was suffering from hearing loss.  Thereafter, the 
veteran was treated on numerous occasions for various 
conditions, but there are no notations referencing complaints 
of hearing loss.  A discharge examination, which included 
whispered voice and audiometer tests, was performed in April 
1958, with no notations indicating that the veteran was 
suffering from hearing loss. 

The veteran underwent a VA audiological examination in 
December 1997.  The veteran gave a history of beginning to 
experience hearing loss in the mid 1950's and he advised the 
VA examiner that his hearing loss was caused by exposure to 
high-risk noise from large centrifuges and jet engines.  The 
results of the VA audiological examination following pure 
tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
50
60
70
LEFT
5
40
45
45
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 percent in the left ear.  
The VA examiner concluded that further medical treatment 
would not improve the veteran's hearing.  Following the 
examination the assessment was of a bilateral high frequency 
sensorineural hear loss. The VA examiner made no notation as 
to the etiology or cause of the veteran's hearing loss. 

Based on this evidence it is apparent that the veteran has a 
hearing loss disability which meets the requirements of 
38 C.F.R. § 3.385.  However the veteran has not submitted any 
medical evidence which offers an opinion that his currently 
diagnosed hearing loss is in any way related to service and 
to any acoustic trauma he may have been exposed to during 
service.  While the veteran clearly believes that his hearing 
loss is related to service, the veteran, as a lay person is 
not competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of his hearing loss.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  In 
the absence of medical evidence of a nexus or relationship 
between the current disability and service the veteran has 
not submitted a well-grounded claim for service connection 
and his claim must be denied on this basis.

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for service connection for bilateral hearing 
loss.  To succeed with a service connection claim for 
bilateral hearing loss, the veteran needs to submit competent 
medical evidence that his bilateral hearing loss is causally 
or etiologically related to service in order to establish a 
well-grounded claim.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

